J-S20011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHELLE MCELFRESH                         :
                                               :
                       Appellant               :   No. 1474 WDA 2021

       Appeal from the Judgment of Sentence Entered December 8, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-SA-0000075-2021


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                               FILED: JULY 25, 2022

        Appellant Michelle McElfresh appeals pro se from the judgment of

sentence imposed following her conviction for simple trespass. 1 Because we

conclude that Appellant has failed to preserve any issues for appeal, we affirm.

        The trial court summarized the facts underlying this matter as follows:

        Shelley Clark, the victim of the trespass, is married to
        [Appellant’s] nephew, Michael. Ever since Clark and Michael
        began dating, [Appellant] has been harassing Clark and her
        family, which harassment intensified after they married and had
        a daughter. On September 11, 2020, [Appellant] walked onto
        Clark’s front yard and threw toolboxes, a wallet[,] and ripped-up
        photos of Michael as a child. [Appellant] then walked up to Clark’s
        residence and looked through the front door window.

        Both before and after the trespass, [Appellant] sent vulgar and
        threatening emails to Clark and/or her immediate family. Not all
        of the emails submitted by the Commonwealth were read into the
        record, but all were admitted into the record. In March of 2020,
____________________________________________


1   18 Pa.C.S. § 3503(b.1).
J-S20011-22


       [Appellant] had been told by Ross Township police to stay away
       from Clark and her property. [Appellant] was not licensed or
       privileged to be on Clark’s property on September 11, 2020.

Trial Ct. Op., 3/3/22, at 1-2 (citations omitted).

       After the magisterial district court found Appellant guilty of simple

trespass, Appellant filed a summary appeal to the Court of Common Pleas

(trial court). Following a de novo hearing on December 8, 2021, the trial court

found Appellant guilty of simple trespass. The trial court imposed a fine of

$300.00 and court costs.

       Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The trial court filed a Rule 1925(a) opinion in which it stated:

       [Appellant’s] “Concise Statement of Errors” consists of five pages
       of rambling verbiage, in which she protests her innocence and
       offers her versions of the history of the family’s disputes and the
       events of September 11, 2020. Reading [Appellant’s] Statement
       in a light more favorable than it deserves to be read, she seems
       to argue that testimony about anything other than the events of
       September 11, 2020, should have been excluded. This argument,
       however, is waived because a proper objection was not made at
       trial. Thus, [Appellant] has preserved no appellate issues.

Trial Ct. Op. at 2-3.

       On appeal, Appellant has filed a pro se brief in which she appears to

argue that her summary appeal to the trial court constituted double jeopardy,

the evidence was insufficient to support her conviction, and the victim’s

testimony was not credible.2 See id.
____________________________________________


2 We note that Appellant’s brief does not clearly state the claims she intends
to raise on appeal. Although Appellant included a Pa.R.A.P. 2116 statement
(Footnote Continued Next Page)


                                           -2-
J-S20011-22



       Before addressing Appellant’s claims, we must determine whether she

has preserved any issues for appellate review.

       It is well settled that “[a]ny issues not raised in a Pa.R.A.P. 1925(b)

statement will be deemed waived.” Commonwealth v. Castillo, 888 A.2d

775, 780 (Pa. 2005) (citation omitted); see also Pa.R.A.P. 302(a) (stating

that “[i]ssues not raised in the trial court are waived and cannot be raised for

the first time on appeal”).

       Further, this Court has explained:

       [Rule 1925] is intended to aid trial judges in identifying and
       focusing upon those issues which the parties plan to raise on
       appeal. Rule 1925 is thus a crucial component of the appellate
       process. When the trial court has to guess what issues an
       appellant is appealing, that is not enough for meaningful review.
       When an appellant fails adequately to identify in a concise manner
       the issues sought to be pursued on appeal, the trial court is
       impeded in its preparation of a legal analysis which is pertinent to
       those issues. In other words, a concise statement which is too
       vague to allow the court to identify the issues raised on appeal is
       the functional equivalent of no concise statement at all.

Commonwealth v. Lemon, 804 A.2d 34, 37 (Pa. Super. 2002) (citations

omitted and formatting altered).

       Additionally, we have stated that

____________________________________________


of questions involved, the six-page section consists of rambling, disjointed
statements and argument. See Appellant’s Brief at 13-18. Further, Appellant
does not cite to any legal precedent, nor does she discuss any relevant case
law or statutory authority to support her claims. See, e.g., Commonwealth
v. Vurimindi, 200 A.3d 1031, 1038 (Pa. Super. 2018) (stating that “[p]ro se
litigants must comply with the procedural rules set forth in the Pennsylvania
Rules of Court; if there are considerable defects, we will be unable to perform
appellate review” (citation omitted)).

                                           -3-
J-S20011-22


      although this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003)

(citations omitted).

      Following our review of the record, we agree with the trial court that

Appellant has failed to preserve any issues for appellate review. To the extent

Appellant intended to raise an evidentiary claim in her Rule 1925(b)

statement, the record confirms that she did not preserve that issue at trial.

See N.T. Trial, 12/8/21, at 6. Therefore, it is waived. See Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the trial court are waived and cannot be

raised for the first time on appeal”).

      Further, as noted by the trial court, Appellant’s Rule 1925(b) statement

did not clearly identify any other issues for review. Therefore, we agree with

the trial court that Appellant has failed to preserve any additional claims for

appeal. See Lemon, 804 A.2d at 37 (stating that “[w]hen the trial court has

to guess what issues an appellant is appealing, that is not enough for

meaningful review” (citation and quotation marks omitted)); see also

Pa.R.A.P. 1925(b)(4)(i)-(ii).

      In sum, we conclude that Appellant failed to preserve any claims for

review. Accordingly, we affirm.

      Judgment of sentence affirmed.

                                         -4-
J-S20011-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                          -5-